     Case 1:16-cv-04540-VSB-OTW Document 149 Filed 03/16/20 Page 1 of 1




                                                                         March 16, 2020
VIA ECF
Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: Colon v. The City of New York, et al. No. 16-CV-4540
    Williams v. The City of New York, et al. No. 16-CV-8193


Dear Judge Broderick:
       The Florestal Law Firm, PLLC is counsel to Sibyl Colon and Allison Williams (hereinafter,
the “Plaintiffs”), in the above referenced matter. In light of the new challenges imposed by the
Coronavirus, including parents, like myself, having to make unanticipated provisions for their
school aged children who will now be home until at least April 20, 2020, Plaintiffs respectfully
request an adjournment of the opposition papers that were due on March 20, 2020, pursuant to
your Honor’s so-ordered briefing schedule dated January 17, 2020. Plaintiffs and Defendants have
conferred and agreed on the following dates:
                       Oppositions originally due: 3/20/2020
                       Oppositions now due: April 3, 2020
                       Replies originally due: April 17, 2020
                       Replies now due: May 1, 2020.
We thank the Court for its consideration in this matter.
                                                                         Respectfully,
                                                                         /s/ Marcel Florestal


cc: All counsel via ECF.
